Citation Nr: 1442210	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1981.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran provided testimony at an August 2013 hearing before the Board.  Given the nature of the testimony, the Board has recharacterized the issue of entitlement to service connection for depression to entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran submitted additional evidence subsequent to the May 2011 statement of the case, to include service personnel records, service treatment records, and post-service VA outpatient treatment records.  During the August 2013 hearing before the Board, the Veteran waived review of the newly submitted evidence by the RO.  See 38 C.F.R. § 20.1304 (2013). 


REMAND

The Veteran contends that his current psychiatric disorders are the result of in-service incidents.  In this regard, throughout the record and most recently during the August 2013 hearing before the Board, he asserted that his current depression began in January 1980, subsequent to being disciplined for yelling at superior officer.  He stated that he yelled at his superior officer shortly after he witnessed a helicopter land hard in November 1979, while serving in the Mediterranean near the Turkish/Iranian border, and such landing resulted in the death of fellow squadron members.  Thereafter, in approximately May 1980, the Veteran indicated that he went absent without official leave (AWOL) on several occasions, and was ultimately court martialed.  With respect to the court martial, the Veteran stated that the judge gave him a lighter sentence because of his mental problems.  

The Veteran's service treatment records are negative for complaints for or a diagnosis of a psychiatric disorder.

The Veteran underwent a VA examination in October 2009, during which the examiner diagnosed moderate major depressive disorder.  Upon review of the claims file, the examiner noted the Veteran's report that such disorder began in service subsequent to him yelling at a superior officer; however, the examiner noted that other than that statement, there was no evidence to support a link between the Veteran's current disorder and his service, as the Veteran did not seek treatment for depression prior to the date of examination.  

Subsequent to the VA examination, during the course of VA outpatient treatment in June and July 2011 and January 2012, a psychologist diagnosed PTSD.  In addition, in August 2013, the Veteran submitted service personnel records that had not been reviewed by the RO or the aforementioned VA examiner that show that he was disciplined in January 1980 for yelling at a superior officer, as well as note that he went AWOL in May and June 1980 on a few occasions followed by a court martial for such behavior.  

In light of the relevant service personnel records that were associated with the record subsequent to the October 2009 VA examination, another VA examination and opinion are necessary in order to make a determination in this case.  38 C.F.R. 
§ 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Moreover, as a depressive disorder and PTSD are considered part of the underlying claim of entitlement to service connection for a psychiatric disorder, the examiner must address whether such disorders are related to the Veteran's active service, to include his claimed inservice stressor of being disciplined for yelling at his superior shortly after he witnessed a helicopter land hard in November 1979 in the Mediterranean, near the Turkish/Iranian border, which resulted in the death of fellow squadron members.    

With respect to the claim of service connection for hypertension, the Veteran contends that it began during service; specifically, he reported that upon separation from service he was told that he had hypertension.  

Post-service private treatment records dated in 2007 demonstrate diagnoses of hypertension.  In October 2009, the Veteran underwent a VA examination, during which the examiner diagnosed uncontrolled essential hypertension.  Upon review of the claims file, the examiner indicated that the cause of the current hypertension was idiopathic.  The Board finds such opinion, however, inadequate for purposes of adjudication, as the examiner failed to provide any rationale for his opinion.    

Subsequently, in August 2013, the Veteran submitted service treatment records that had not been reviewed by the RO or the aforementioned VA examiner.  Such records demonstrate that the Veteran exhibited a blood pressure reading of 140/92 in June 1981; a reading of 130/80 in July 1981; and in September 1981 upon separation from service, the Veteran indicated that he had high blood pressure with a reading of 118/80.  

Given the relevant service treatment records that were associated with the record subsequent to the October 2009 VA examination, and the inadequate opinion provided by the October 2009 VA examination, an addendum VA opinion addressing the etiology of the Veteran's current hypertension is necessary in order to make a determination in this case.  38 C.F.R. § 3.159(c)(4).

Regarding the claim of service connection for erectile dysfunction, the Veteran contends that such disorder began during service in July 1981, immediately following surgery for his circumcision.  In the alternative, he contends that his current erectile dysfunction is due to his current hypertension disorder. 
In October 2009, the Veteran underwent a VA examination, during which the examiner diagnosed erectile dysfunction.  Upon review of the claims file, the examiner indicated that the disorder was directly related to the Veteran's diabetes mellitus and cardiovascular disease.  He further commented that the erectile dysfunction was aggravated by the Veteran's anti-hypertensive medication.  
 
As above, in August 2013, the Veteran submitted service treatment records that had not been reviewed by the RO or the aforementioned VA examiner.  Such records demonstrate that in July 1981, subsequent to undergoing a circumcision, the Veteran was provided nitrates to lower his erections.  

Given the relevant service treatment record that was associated with the record subsequent to the October 2009 VA examination, an addendum VA opinion addressing the etiology of the Veteran's current hypertension is necessary in order to make a determination in this case.  38 C.F.R. § 3.159(c)(4).  Moreover, the issue of entitlement to service connection for erectile dysfunction is "inextricably intertwined" with the issue of entitlement to service connection for hypertension currently on appeal, and the disposition of the erectile dysfunction claim must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).   

Finally, during the hearing before the Board, the Veteran stated that he received ongoing treatment for his disorders from the VA Medical Center in East Orange, New Jersey.  The most recent VA outpatient treatment records in the claims file are dated in August 2013 from such facility.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from the VA Medical Center in East Orange, New Jersey dated in August 2013 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran to provide a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail.  
The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service.  He is further advised that failure to respond may result in adverse action.

3.  Regardless of whether the additional information is obtained, the RO must review the file, to include the Veteran's testimony before the Board, and prepare a summary of all the claimed stressors.  The RO must take the necessary steps to verify the Veteran's claimed stressors with the appropriate authority.  All attempts to secure the evidence must be documented in the claims file by the RO.  

4.  The Veteran must then be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorders are related to the Veteran's military service, including as due to any verified stressors. The RO must specify for the psychiatrist the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service. 

The claims file and all electronic records must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that these records have been reviewed.  The psychiatrist must specify the dates encompassed by the electronic records that were reviewed.  All studies, tests, and evaluations deemed necessary by the psychiatrist must be performed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the psychiatrist must render a diagnosis for any psychiatric disorder found.  The psychiatrist must opine as to whether any psychiatric disorder found or previously diagnosed in the record is causally or etiologically related to the Veteran's period of active duty service, to include as due to any verified incident during service. 

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether each verified stressor was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the verified in-service stressors found sufficient to produce PTSD by the examiner.

All rendered opinions must be accompanied by a thorough rationale.  If the psychiatrist cannot render a requested opinion without resorting to speculation, the psychiatrist must provide the reasoning for that determination.  The e psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular psychiatrist. 

5.  The evidence of record and all electronic records must be made available to the October 2009 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the October 2009 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the October 2009 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed hypertension, is related to his military service.  The examiner must also comment on the Veteran's service treatment records that demonstrate the following blood pressure readings: 140/92 in June 1981, 130/80 in July 1981; and upon separation from service in September 1981, the Veteran indicated that he had high blood pressure with a reading of 118/80.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

6.  The evidence of record and all electronic records must be made available to the October 2009 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the October 2009 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the October 2009 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed erectile dysfunction, is related to his military service.  The examiner must also comment on the Veteran's service treatment record dated in July 1981, which notes that subsequent to undergoing a circumcision, the Veteran was provided nitrates to lower his erections.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



